        Case 2:20-cv-02792-EEF-DPC Document 21 Filed 03/11/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


DANIEL SHARKEY                                                *              CIVIL ACTION
                                                              *
VERSUS                                                        *              NO. 20-2792
                                                              *
PROGRESSIVE SECURITY INSURANCE                                *              SECTION “L” (2)
COMPANY, ET AL.                                               *


                                    ORDER AND REASONS

        Before the Court is Plaintiff Daniel Sharkey’s Motion to Remand, R. Doc. 9. Defendant

opposes this Motion, R. Doc. 10.

   I.      BACKGROUND

        This case arises from a November 18, 2018 automobile accident in Orleans Parish,

Louisiana. R. Doc. 1-1 at 2. Plaintiff Daniel Sharkey was a passenger in an Uber vehicle driven by

Frederick Williams, Jr., when the vehicle was struck by another car driven by Ricky Clark Jermain.

Id. On November 13, 2019, Plaintiff filed suit in the Civil Judicial District Court for the Parish of

Orleans against Mr. Jermain; Mr. Jermain’s automobile insurer Progressive Security Insurance

Company (“Progressive”); Mr. Williams, Jr.; and James River Insurance Company (“James

River”) as liability and underinsured motorist carrier of Plaintiff. Id. Plaintiff alleges that the

collision was caused by the negligence of Mr. Jermain, or, alternatively, the negligence of Mr.

Williams, Jr. Id. at 2-3. Plaintiff claims that he sustained mental and physical injuries due to the

collision, including but not limited to mental pain and suffering; physical pain and suffering;

medical expenses; inconvenience; and loss of enjoyment of life. Id. at 5. Plaintiff brings this suit

under the Louisiana Direct Action Statute, La. R.S. 22:655, as well as the doctrines of respondeat

superior, employer-employee, principal and agent, and insurer and insured. Id. at 3-4.
         Case 2:20-cv-02792-EEF-DPC Document 21 Filed 03/11/21 Page 2 of 5




         According to James River, on October 9, 2020, Plaintiff indicated his intent to dismiss

Progressive and Mr. Jermain from the state court action in exchange for a settlement of $50,000.

R. Doc. 1 at 3. On October 12, 2020, Defendant James River removed the lawsuit to this Court

pursuant to 28 U.S.C. § 1332 and § 1441. Id. Plaintiff is a citizen of Lehigh, Pennsylvania, and

James River is an Ohio corporation with its principal place of business in Virginia. Id. James River

asserts the amount in controversy is in excess of $75,000 due to Plaintiff’s current treatments and

potential necessary surgeries. Id. at 5. James River asserts it properly removed this action pursuant

to 28 U.S.C. § 1446(b)(3) by filing this motion within thirty days of receiving notice that

Progressive and Mr. Jermain had settled with Plaintiff . Id. at 7-8. The only remaining defendant

in this case is James River, a citizen of Pennsylvania, and an Ohio corporation with its principal

place of business in Virginia. R. Doc. 1 at 3. Williams, Progressive and Jermain were previously

dismissed from the case. R. Docs. 16; 20.

   II.      PRESENT MOTION

         On November 11, 2020, Plaintiff filed a motion to remand this case due to incomplete

diversity at the time of filing the notice of removal. R. Doc. 9. Plaintiff alleges that Progressive, a

Louisiana citizen, had not yet perfected its settlement with Plaintiff at the time of removal. Id. at

3. Plaintiff points out that as of November 11, 2020, the settlement between Progressive and

Plaintiff was still pending. Id. Plaintiff asserts that removability should be determined at the time

of removal without consideration of post-removal events. Id. at 3.

         In opposition, James River argues that removal was proper since it filed its notice of

removal within thirty days of receiving correspondence from Progressive of the parties’ future

settlement. R. Doc. 10 at 4. James River asserts that this correspondence constitutes “other paper”

demonstrating that the case became removable as contemplated by 28 U.S.C. § 1446(b)(3). Id.
       Case 2:20-cv-02792-EEF-DPC Document 21 Filed 03/11/21 Page 3 of 5




Defendant also contends that Plaintiff attempted in bad faith to prevent Defendant from litigating

this case before the Court. Id. at 5. Defendant asserts that Plaintiff’s delayed execution of the

settlement with Progressive and Mr. Jermain to ensure that the periods for removal under 28 U.S.C.

§ 1446 would run out.

   III.      LAW AND ANALYSIS

             a. Removal and Remand

          “Federal courts are courts of limited jurisdiction.” Transitional Hosps. Corp. of La. v. Am.

Postal Workers Union Health Plan, No. 09-6245, 2010 WL 187388, at *4 (E.D. La. Jan. 13, 2010);

see also Howery v. Allstate Insurance Co., 243 F.3d 912, 916 (5th Cir. 2001). “When a case is

removed from state court, the removing party bears the burden of showing that federal jurisdiction

exists and that removal was proper.” Transitional Hospitals, Corp. of La, 2010 WL 187388, at *5.

28 U.S.C. § 1441(a) permits a defendant to seek removal to a United States district court for the

district and division where the state law claim is pending. 28 U.S.C. § 1441(a). If an action is

removable solely on the basis of diversity jurisdiction under 28 U.S.C. § 1332(a), it may not be

removed if “any of the parties in interest properly joined and served as defendants is a citizen of

the State in which such action is brought.” 28 U.S.C. § 1441(b)(2). “[F]or purposes of determining

the existence of diversity jurisdiction, the citizenship of the parties is to be determined with

reference to the facts as they existed at the time of filing. Grupo Dataflux v. Atlas Global Group,

L.P., 541 U.S. 567, 569-570 (2004); Doddy v. Oxy USA, Inc., 101 F.3d 448, 456 (5th Cir.

1996). Under 28 U.S.C. § 1447(c), a party may attempt to remand a case due to lack of diversity

at the time of filing within thirty (30) days of the notice of removal. 28 U.S.C. § 1447(c).

          A longstanding exception to the time-of-filing rule is when dismissal of a party will cure

jurisdictional defect. 16 Front Street, L.L.C., et al. v. Mississippi Silicon, L.L.C., et al., 886 F.3d
       Case 2:20-cv-02792-EEF-DPC Document 21 Filed 03/11/21 Page 4 of 5




549, 555 (5th Cir. 2018) (citing Grupo Dataflux, 541 U.S. at 570). “Because the necessity of

complete diversity at the time of removal is a statutory requirement rather than a jurisdictional

necessity, if the non-diverse party is subsequently dismissed and only diverse parties remain, the

lack of complete diversity at the time of removal does not require remand.” Weaver v. Murry, No.

06-595, 2006 WL 1968912, at *1 (E.D. La. Jun. 21, 2006). Courts may also consider finality,

efficiency, and economy, which may overcome “lack of diversity at the time of removal, so long

as diversity later exists.” Caterpillar, Inc. v. Lewis, 519 U.S. 61, 75 (1996); see also Weaver, 2006

WL 1968912 at *2; Lexecon, Inc. v. Milberg Weiss Bershad Hynes & Lerach, 523 U.S. 26, 43

(1998). Further, “if a case ‘on its face’ is not removable, a defendant has thirty days from the

receipt of an amended pleading, motion or other paper demonstrating that the case has become

removable to remove the case to federal court. Cox v. United Parcel Serv., Inc., CIV. A. 99-2045,

2000 WL 28176, at *2 (E.D. La. Jan. 12, 2000) (citing 28 U.S.C. § 1446(b)). The Fifth Circuit has

held that the words “amended pleading,” “motion,” “order,” and “other paper,” “clearly refer to

actions normally and logically occurring after the filing of the initial pleading.” Chapman v.

Powermatic, Inc., 969 F.2d 160, 164 (5th Cir. 1992).

       A case may not be removed on the basis of diversity over one year from commencement

of the action “unless the district court finds that the plaintiff has acted in bad faith in order to

prevent a defendant from removing the action.” 28 U.S.C. § 1446(c)(1). Here, James River alleges

that Plaintiff has acted in bad faith in order to prevent its removal within this one-year time limit.

R. Doc. 10 at 5.

           b. Discussion

       Although the parties lacked diversity at the time of removal, Progressive, the forum state

defendant, has since been dismissed from this case. The only remaining parties are Plaintiff and
       Case 2:20-cv-02792-EEF-DPC Document 21 Filed 03/11/21 Page 5 of 5




James River, so complete diversity now exists. Clear precedent from the United States Supreme

Court and Fifth Circuit provides that diversity may be cured when the forum-state defendant is

dismissed following removal, as long as the “federal jurisdictional requirements are met at the time

judgment is entered.” Caterpillar v. Lewis, 519 U.S. 61, 64 (1996). This case is still in its infancy,

and a trial date has yet to be set. Further, there is no indication that remanding this case to the Civil

Judicial District Court for the Parish of Orleans would be efficient or economical at this time.

Moreover, there is a pungent aroma of an attempt to thwart the Court’s jurisdiction hovering over

this case which further supports retaining jurisdiction. Accordingly, the Court finds that the

previous jurisdictional effect was sufficiently cured, and the parties may proceed before the Court.

    IV.       CONCLUSION

          For the foregoing reasons,

          IT IS HEREBY ORDERED that Plaintiff’s Motion to Remand, R. Doc. 9, is DENIED.


          New Orleans, Louisiana, this 11th day of March 2021.




                                                              UNITED STATES DISTRICT JUDGE
